Citation Nr: 0217883	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The veteran previously had appealed a denial of 
entitlement to service connection for nicotine dependence 
along with the current issue on appeal.  The issue of 
service connection for nicotine dependence was denied by 
way of a Board decision dated in April 2002.


FINDINGS OF FACT

1.  The veteran's coronary artery disease was first 
diagnosed many years after service.

2.  The veteran's coronary artery disease is not related 
to service.


CONCLUSION OF LAW

The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1952 to 
January 1955.  His DD 214 reflects service in Korea for 
approximately one year.  His military occupational 
specialty was as a magazine keeper.  

The veteran submitted his claim for disability 
compensation benefits in February 1999.  He initially 
sought entitlement to service connection for nicotine 
dependence in service and service connection for coronary 
artery disease as secondary to his nicotine dependence.  

The RO wrote to the veteran in July 1999 and informed him 
of the elements to establish a claim.  He was told that he 
needed to submit evidence to establish a link between the 
disability claimed to have been incurred in service and 
his present disability.  He was told that the best type of 
evidence to submit would be statements from doctors that 
had treated him since service.

The veteran submitted a statement in August 1999 that 
reiterated the elements to establish a claim, as set forth 
by the RO.  The statement cited to 38 C.F.R. § 3.303(b) 
and said that the veteran did not have to provide the 
required information, as the claimed disability was 
chronic in service.  Therefore, the claim was well 
grounded.

The veteran also submitted statements from J. L. Schwabe, 
M.D., and his sister in August 1999.  Dr. Schwabe noted 
that she had performed coronary artery bypass grafting 
(CABG) on August 31, 1999.  She said that the veteran's 
coronary artery disease (CAD) was "most certainly" 
secondary to his history of tobacco use and nicotine 
addiction.  She noted that he had started smoking while in 
service.  Dr. Schwabe added that it had been well 
documented that one of the main risk factors for 
development of CAD was cigarette smoking and that the 
veteran's smoking had "most certainly" led to his need for 
heart surgery.  The statement from the veteran's sister 
recounted that he did not smoke prior to service but 
smoked after he returned home from service.

The veteran also submitted an audiological evaluation from 
a private provider in September 1999.  However, the 
evaluation report provided no pertinent information 
relative to the issue on appeal.

Associated with the claims folder are VA treatment records 
for the period from January 1998 to August 1999.  The 
earliest diagnosis of CAD is contained in a clinical entry 
dated in February 1998.  There is no indication in the 
records that the veteran's CAD is related to any incident 
of service.

The RO provided the veteran with a complete copy of his 
claims folder at his request in October 1999.

The veteran's service medical records (SMRs) were 
associated with the claims folder in January 2000.  The 
SMRs were negative for any heart-related complaints or 
treatment.  There was no evidence of hypertension, chest 
pain, fatigue, or shortness of breath.  

Additional VA outpatient treatment records for the period 
from August 1999 to October 1999 were associated with the 
claims folder in November 1999.  Also associated with the 
claims folder was a VA audiology compensation and pension 
(C&P) examination report dated in December 1999.  The 
records and examination report did not contain any 
pertinent evidence relating to the etiology of the 
veteran's CAD.

The veteran's claim for the issue on appeal was originally 
denied in February 2000.  The RO also denied entitlement 
to service connection for nicotine dependence as not well 
grounded at that time.  While the denial of service 
connection for CAD was not based on the claim being well 
grounded, it was linked to the issue of nicotine 
dependence by the veteran and the medical evidence 
submitted by him in support of his claim.

The RO's notification to the veteran of the rating action 
provided further explanation for the basis of the denial 
in March 2000.

The veteran's substantive appeal and additional argument 
were received at the RO in July 2000.  The veteran argued 
that the issues of service connection for nicotine 
dependence and CAD were inextricably intertwined.  The 
argument repeated that portion of the RO's decision that 
denied entitlement to service connection and the basis for 
the denial.  The veteran went on to cite several VA 
General Counsel opinions as support for his contention 
that service connection should be established for nicotine 
dependence and CAD because of the veteran's nicotine 
dependence.

The veteran also cited to 38 U.S.C.A. § 1154(b) (West 
1991) in support of his claim--that as a combat veteran he 
was entitled to a presumption of service connection.  He 
also argued that the RO had relied on its own medical 
opinion to disregard Dr. Schwabe's unequivocal statement 
that the veteran's CAD was due to smoking in service. 

The veteran submitted a private psychological evaluation, 
dated in September 2000.  The evaluation recounted the 
veteran's military experiences in Korea, as related by the 
veteran, and concluded that the veteran suffered from 
post-traumatic stress disorder (PTSD) as a result of 
combat.  There was no reference to the veteran having 
expressed harsh weather conditions while in service.

The veteran's attorney wrote to the RO in February 2001.  
In his letter, the attorney cited to several specific 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) Public Law 106-475, and the RO's duty to inform the 
veteran of the information/evidence needed to complete his 
application and the RO's duty to assist the veteran in the 
development of his claim.

The RO responded in March 2001 that it was going to 
reconsider the veteran's claims in light of the VCAA.  The 
letter also detailed the RO's several duties under the 
VCAA, notified the veteran of the evidence of record and 
encouraged him to identify other evidence that could be 
obtained, either by him or the RO, in support of his 
claim.

The veteran was provided a second complete copy of his 
claims folder in April 2001.

The veteran submitted a statement from D. D. Netz, M.D., 
in April 2001.  In the statement Dr. Netz said the veteran 
was a patient of his with CAD and that he continued to 
suffer from a number of symptoms.  Also included was a 
copy of a tobacco questionnaire.  The questionnaire 
documented the veteran's answers of not smoking and not 
experiencing any health problems prior to service but that 
he smoked after service with a number of smoking-related 
health complaints.

The veteran's claim regarding the issue on appeal was re-
adjudicated in light of the VCAA in April 2001.  The claim 
was still denied, as there was no basis to show that he 
developed CAD in service.  The rating decision also 
informed the veteran of the statutory prohibition against 
the payment of VA disability compensation for disabilities 
due to the use of tobacco products in service.  The 
prohibition became effective on June 9, 1998, which pre-
dated the veteran's current claim.  He was notified of the 
rating action in May 2001.

The RO wrote to the veteran in May 2001 in an attempt to 
obtain information regarding his claimed stressors from 
his military service.  The letter was in response to the 
psychological evaluation submitted by the veteran and his 
diagnosis of PTSD.  There is no indication in the claims 
folder that the veteran responded to the RO's request for 
stressor information.

The veteran submitted a second statement from Dr. Netz in 
June 2001.  Dr. Netz again noted that the veteran was a 
patient of his and that he suffered from CAD.  Dr. Netz 
noted that the veteran had several risk factors for his 
CAD including hypertension and a prior history of tobacco 
abuse.  Dr. Netz added that the veteran served in Korea 
and that significant cold exposure was documented at that 
time.  He said ". . . there apparently is some exposure 
from a chronic basis in other body parts other than lower 
extremities in relationship to arterial disease."  He 
further stated that "[c]oronary artery disease is a 
multifactorial disease, and therefore, some relationship 
may be present."  Dr. Netz provided some information 
regarding the veteran's prognosis and repeated that there 
"may be" some component of chronic cold exposure related 
to his CAD.  

The veteran was contacted by VA in July 2001 that he was 
scheduled for a VA C&P examination in August 2001.  The 
letter advised the veteran to contact VA if he could not 
make the appointment.  He was also advised that his 
failure to report could result in a delay or a denial of 
his claim.

The veteran's attorney wrote to the RO in July 2001.  The 
attorney noted that the veteran was to have a C&P 
examination.  The attorney argued that the RO's actions 
were arbitrary and capricious and that the veteran had 
submitted sufficient medical evidence to support his 
claim.  The attorney cited to several regulatory 
provisions to support his contention that the private 
medical records were sufficient for "rating" purposes.

The veteran failed to report for his scheduled examination 
in August 2001.

The RO wrote to the veteran again regarding his claimed 
PTSD stressors in August 2001.  The RO also informed the 
veteran that his scheduled C&P examination for his 
nicotine/CAD claim was canceled.  The letter also referred 
to the April 2001 rating decision and said that it 
informed the veteran of what he needed to establish 
entitlement to service connection for CAD.  The veteran 
was encouraged to identify any further evidence that could 
be obtained to support his claim and that he, or the RO, 
could try to obtain the evidence.  

The RO certified the veteran's appeal to the Board in 
January 2002.  As noted in the Introduction section of 
this decision, the issue of entitlement to service 
connection for nicotine dependence was denied by way of a 
Board decision dated in April 2002.  The basis for the 
denial was that the claim was legally insufficient in that 
Congress had expressly prohibited the payment of 
disability compensation benefits for disabilities due to 
the use of tobacco in service, effective for all claims 
received after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 
Supp. 2002); 38 C.F.R. § 3.100(a) (2002).

In regard to the issue on appeal, the Board attempted to 
undertake additional development in September 2002.  The 
veteran was scheduled for a VA examination to obtain an 
opinion as to the etiology of his CAD.  He was also 
requested to provide the necessary authorizations for VA 
to obtain private treatment records on his behalf.  The 
veteran did not report for his scheduled examination and 
there is a Report of Contact in the record, dated in 
November 2002, wherein the veteran was contacted to 
reschedule his VA examination but that he hung up on the 
caller.  The veteran also failed to respond to the Board's 
request for authorization to obtain his records and 
provided no further information or evidence in support of 
his claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  In addition, certain chronic diseases, 
including arteriosclerosis, may be presumed to have been 
incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (2002) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to which 
under case law of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may 
still be established on the basis of 38 C.F.R. §3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Further, the veteran alleges he served in combat.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record 
of the incident.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, 
the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence. . ."  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.

In this case the veteran's SMRs are entirely negative for 
any reference to any type of heart-related complaint or 
condition.  There are no findings of hypertension, chest 
pain, cold exposure, or shortness of breath or fatigue.  

The first medical evidence of any type of heart problem is 
noted in 1998, approximately 33 years after service, when 
the veteran was diagnosed with CAD.  The VA treatment 
records do not contain a nexus opinion linking the 
veteran's CAD to any incident of service.  Thus there is 
no basis to establish service within the one-year 
presumptive period.

The statement from Dr. Schwabe clearly, and unequivocally, 
states that the veteran's CAD is due to his cigarette 
smoking.  This evidence was submitted by the veteran at a 
time when he was attempting to establish nicotine 
dependence in service and secondary service connection for 
CAD as a result of his nicotine dependence and smoking.  
Dr. Schwabe, the veteran's surgeon at the time, made no 
reference to any other etiology for the onset of the 
veteran's CAD.

The first statement from Dr. Netz noted that the veteran 
also had hyperlipidemia and hypertension, in addition to 
CAD.  Dr. Netz made no reference to cold exposure in 
service as a possible cause of the veteran's CAD.  In his 
June 2001 statement, Dr. Netz equivocated a great deal as 
to whether or not cold exposure itself was a cause of the 
veteran's CAD.  He said that CAD was a multifactorial 
disease and pointedly recounted the veteran's risk factors 
of hypertension and prior use of tobacco.  At no time did 
Dr. Netz express the relationship between the veteran's 
alleged cold exposure and his development of CAD as more 
than "may be" some connection.  

The Board notes that there is no evidence of record to 
document that the veteran suffered any cold exposure.  He 
did serve in Korea for approximately one year as indicated 
on his DD 214 so it can be presumed that he was there for 
a winter period.  The Board will make that presumption in 
the veteran's favor for purposes of evaluating his claim.

In assessing the probative value of Dr. Netz's June 2001 
opinion the Board notes that it is in stark contrast with 
that of Dr. Schwabe.  Dr. Schwabe, the veteran's treating 
surgeon, stated with certainty that the veteran's CAD was 
due to smoking.  Dr. Netz, on the other hand, phrased his 
opinion as there may be a relationship to cold exposure in 
service and the veteran's development of CAD 33 years 
after service.  The wording of his opinion represents pure 
speculation on his part, especially because there is no 
factual predicate for it in the record.

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the issue of speculative opinions in 
a number of cases, sometimes in the context of whether 
they were sufficient to well ground a claim, and other 
times whether they were sufficient to justify a grant of 
service connection.  See Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well 
ground cause of death claim); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis 
for many years prior to the date of diagnosis deemed 
speculative).  

The Board acknowledges that the requirement to submit a 
well-grounded claim was eliminated with the enactment of 
the VCAA in November 2000.  However, the cases cited still 
stand for the proposition that a medical opinion must be 
more than speculation in order to establish service 
connection for a claimed disability.  When Dr. Netz's 
speculative opinion is viewed in context with the 
affirmative statement from Dr. Schwabe, and the other 
medical evidence of record, there is no probative value to 
be found in Dr. Netz's opinion.

In reviewing all of the evidence of record the Board finds 
that the preponderance of evidence is against the 
veteran's claim for service connection for CAD.  

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(d), which provides for proof of a claim by 
satisfactory lay, or other evidence, for combat veterans, 
under certain conditions.  See Collette, supra.  In this 
case, it is not clear that the veteran served in combat 
based on the information contained in the claims folder.  
His DD 214 does not reflect evidence of participation in 
combat and there is no indication of such participation in 
his SMRs.  He was requested, on several occasions, to 
provide information as to the stressors he experienced in 
Korea in regard to his PTSD claim, and possible combat 
involvement, but failed to respond.  Even assuming 
arguendo that the veteran did participate in combat, the 
question is whether the veteran's current diagnosis of CAD 
is related to service.  The veteran has not provided any 
competent evidence to show that there is a nexus to 
service.  As noted above, the Court has held that 38 
U.S.C.A. 1154(b) does not alter the fundamental 
requirement of a medical nexus to service or diagnosis of 
a current disability.  See Clyburn, supra; Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for coronary artery 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 
was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying 
reasonable doubt.  Accordingly, the amendment is not for 
application in this case.

In adjudicating the veteran's claim, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) 
and newly published 38 C.F.R. § 3.159(b)(2), the Secretary 
has a duty to notify a claimant if an application for 
benefits is incomplete.  The notice must inform the 
applicant of any information necessary to complete the 
application.  In this case, the application is complete.  
There is no outstanding information required, such as 
proof of service, type of benefit sought, or status of the 
veteran, to complete the application. 

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) 
requires certain notices be provided by the Secretary when 
in receipt of a complete or substantially complete 
application.  The purpose of the first notice is to advise 
the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of that information and evidence that 
is to be provided by the claimant and what is to be 
provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to 
the claimant, a second notice is to be provided to advise 
that if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to assist 
by way of providing notice.

In this case, the RO wrote to the veteran in July 1999 and 
requested that he submit evidence to support his claim.  
He was also notified of the elements required to establish 
entitlement to service connection.  He responded with a 
statement from his sister and medical evidence, as well as 
a statement of his own in August 1999.  In addition, VA 
treatment records, as identified by the veteran at the 
time he submitted his claim, were obtained and associated 
with the claims folder.

The veteran's claim was denied in February 2000 and he was 
provided notice of the decision in March 2000.

The veteran was provided a statement of the case (SOC) in 
June 2000, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the case.  The SOC again 
notified the veteran that he had not submitted sufficient 
evidence to show that his CAD was related to any incident 
of service.

The veteran submitted detailed argument with his 
substantive appeal in July 2000.  He argued that his CAD 
was inextricably intertwined with his claim for service 
connection for nicotine dependence and that the CAD was 
due to his smoking in service.

The veteran's attorney wrote to the RO in February 2001 
and specifically raised the issue of the application of 
the VCAA to the veteran's case.  In particular he wanted 
to know what evidence needed to be submitted in order to 
substantiate the veteran's claim.

The RO informed the veteran in March 2001 that his claim 
would be reconsidered in light of the VCAA.  He was 
advised of what the RO would do to help him develop his 
claim.  He was also advised of all of the evidence of 
record.  The veteran's claim was re-adjudicated in April 
2001 and notice of the decision provided in May 2001.

The veteran was again advised in August 2001 that the 
April 2001 decision provided information as to evidence 
necessary to establish entitlement to service connection.

The veteran was issued a supplemental statement of the 
case (SSOC) that reviewed the accumulated evidence and 
restated the bases for the denial of his claim in 
September 2001.

The veteran was notified by the Board in September 2002 
that the Board would attempt to obtain evidence on his 
behalf but required his assistance to do so.  He failed to 
respond.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove his claims.  
He has been provided assistance in obtaining the evidence.  
He has submitted evidence on his own behalf in response to 
guidance provided by the RO.  In summary, the Board finds 
that no additional notice is required under the provisions 
of 38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at the new 38 C.F.R. § 3.159(c)-
(e).  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  
However, in this case there is no outstanding evidence to 
be obtained, either by VA or the veteran.  The RO obtained 
the VA records identified by the veteran, and the veteran 
submitted evidence that was associated with the claims 
folder.  He was scheduled for VA examinations, by the RO 
and by the Board.  He chose not report for either 
examination and did not respond to a VA employee that 
called in an attempt to reschedule the examination that 
was requested by the Board.  His attorney has submitted 
argument that a VA examination is an arbitrary and 
capricious act and that VA should accept the private 
medical evidence submitted by the veteran.  There is no 
indication that the veteran would report for any future 
scheduled examination.  Further, the veteran has been 
provided with copies of his claims folder on two separate 
occasions.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 
Vet. App. 145, 149 (2001).


ORDER

Service connection for coronary artery disease is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

